Citation Nr: 0503065	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-01 008	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for right 
lower extremity venous insufficiency.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from December 
1977 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision which denied an increase in a 10 
percent rating for service-connected right lower extremity 
venous insufficiency, and also denied service connection for 
depression and hepatitis C.  Subsequently, in December 2002, 
the RO granted an increased 40 percent rating for the 
veteran's service-connected right lower extremity venous 
insufficiency.  The veteran continues to appeal for a higher 
rating for this condition, as well as for service connection 
for depression and hepatitis C.  In July 2004, he testified 
at a Travel Board hearing before the undersigned member of 
the Board.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims for service connection and 
an increased rating.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Thus, the appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks an increased rating for his service-
connected right lower extremity venous insufficiency, 
currently rated 40 percent, and also seeks service connection 
for depression and hepatitis C.

At the veteran's hearing before the Board in July 2004, he 
identified medical treatment which he had received for the 
disabilities at issue at several VA medical centers, 
including New Orleans, Louisiana; Pensacola, Florida; Biloxi, 
Mississippi; Bay Pines, Florida; Gulf Port, Mississippi; and 
Baton, Iowa.  He also reported that he had received private 
medical treatment at Baptist Hospital in Pensacola, Florida.  
Upon review of the claims file, medical records from 
treatment at all of the above indicated facilities have not 
been associated with the claims file.  Prior to further 
adjudication of the claims, the RO should attempt to obtain 
such records.  Decisions of the Board must be based on all of 
the evidence that is known to be available.  38 U.S.C.A. § 
5103(A) (West 2002).  The duty to assist particularly applies 
to relevant evidence known to be in the possession of the 
Federal Government, such as VA records.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 
(1994).

Additionally, the Board notes that the last treatment records 
regarding the veteran's service-connected right lower 
extremity venous insufficiency are from 2002, and the last VA 
examination regarding such condition is from January 2002.  
The RO should contact the veteran to determine if he has 
received additional treatment for his venous insufficiency 
since 2002.  If he has, the additional treatment records 
should be obtained and associated with the claims file, and 
an updated VA examination should be given to ascertain the 
current severity of the condition.  If he has not received 
additional treatment, no examination should be provided.

Regarding the claims for service connection for depression 
and hepatitis C, in light of the veteran's treatment for 
depression during service and evidence which shows the 
existence of hepatitis C and his assertion of risk factors 
during service, examinations are warranted for these 
conditions.  In addition, any updated treatment records 
regarding depression and hepatitis C should be obtained.  

Finally, the veteran indicated at his July 2004 hearing that 
he is in receipt of Social Security Administration (SSA) 
disability benefits for the disabilities at issue.  However, 
VA is not in possession of the veteran's SSA records.  VA 
must obtain these records prior to any further adjudication.  
Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) 
(possibility that SSA records could contain relevant 
evidence, including medical opinions as to the etiology of a 
disease or injury, cannot be foreclosed absent a review of 
those records).

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claims and this case 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. 
§ 3.159).  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for venous 
insufficiency, a psychiatric disorder, 
and hepatitis C from his separation from 
service in 1982 to the present.  The RO 
should then obtain copies of the related 
medical records that are not already in 
the claims folder.

3.  If and only if the veteran has 
identified additional treatment regarding 
his venous insufficiency since 2002, then 
a VA examination should be provided which 
addresses the current severity of the 
disability.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted.  The examiner should review 
the results of any testing prior to 
completion of the report.

4.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of any 
current psychiatric disorder.  The claims 
file should be provided to and reviewed 
by the examiner.  The examiner should 
diagnose all current psychiatric 
disorders.  Based on examination 
findings, review of historical records, 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of all current 
psychiatric disorders, including the 
likelihood of any possible relationship 
with the veteran's military service.  The 
examiner should specifically elaborate 
whether there is a reasonable possibility 
of a medical relationship between any 
current psychiatric disorder and the 
psychiatric symptoms and complaints for 
which the veteran received treatment 
during service. 

5.  Thereafter, the RO should have the 
veteran undergo a VA examination, with 
medical opinion, to determine the 
existence and etiology of hepatitis C.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  A detailed history 
of pertinent symptoms and risk factors 
should be obtained from the veteran, and 
all indicated tests or studies should be 
completed.  Based on examination 
findings, historical records, and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
to the likely date of onset and etiology 
of any current hepatitis C, including the 
likelihood that it is related to 
incidents of the veteran's military 
service.

6.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
the veteran disability benefits.  Copies 
of related SSA decisions should also be 
obtained.

7.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




